       Case 1:20-cv-02921-SDG Document 80 Filed 07/09/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

RICHARD ROSE, et al.

             Plaintiffs,

      v.                                        CIVIL ACTION
                                                CASE NO. 1:20-cv-2921-SDG
BRAD RAFFENSPERGER, in his
official capacity as Secretary of State
of the State of Georgia,

             Defendant.



           SECRETARY OF STATE BRAD RAFFENSPERGER’S
                MOTION FOR SUMMARY JUDGMENT

      Defendant Secretary of State Brad Raffensperger (the “Secretary”)

moves this Court for summary judgment in his favor pursuant to Fed. R. Civ.

P. 56 and Local Rule 56.1. As shown by the attached Brief in Support of

Defendant’s Motion for Summary Judgment, the Exhibits attached to and

filed with that Brief, and the deposition testimony filed with this Court, there

are no material issues of fact in dispute and, as a matter of law, Secretary

Raffensperger is entitled to summary judgment on Plaintiffs’ sole claim.




                                          1
        Case 1:20-cv-02921-SDG Document 80 Filed 07/09/21 Page 2 of 4




      WHEREFORE, Secretary Raffensperger respectfully requests that this

Court enter summary judgment in his favor and cast all costs against

Plaintiffs.



      Respectfully submitted this 9th day of July, 2021.

                                    STATE LAW DEPARTMENT

                                    Christopher M. Carr
                                    Attorney General
                                    Georgia Bar No. 112505
                                    Bryan K. Webb
                                    Deputy Attorney General
                                    Georgia Bar No. 743580
                                    Russell D. Willard
                                    Senior Assistant Attorney General
                                    Georgia Bar No. 760280
                                    Charlene S. McGowan
                                    Assistant Attorney General
                                    Georgia Bar No. 697316
                                    40 Capitol Square, S.W.
                                    Atlanta, Georgia 30334


                                    TAYLOR ENGLISH DUMA LLP

                                    /s/Bryan P. Tyson
                                    Bryan P. Tyson
                                    Special Assistant Attorney General
                                    Georgia Bar No. 515411
                                    btyson@taylorenglish.com
                                    Bryan F. Jacoutot
                                    Georgia Bar No. 668272
                                    bjacoutot@taylorenglish.com
                                    Loree Anne Paradise

                                      2
Case 1:20-cv-02921-SDG Document 80 Filed 07/09/21 Page 3 of 4




                           Georgia Bar No. 382202
                           lparadise@taylorenglish.com
                           1600 Parkwood Circle, Suite 200
                           Atlanta, GA 30339
                           Telephone: (678) 336-7249

                           Counsel for Defendant




                             3
       Case 1:20-cv-02921-SDG Document 80 Filed 07/09/21 Page 4 of 4




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing SECRETARY OF STATE BRAD RAFFENSPERGER’S MOTION

FOR SUMMARY JUDGMENT has been prepared in Century Schoolbook 13,

a font and type selection approved by the Court in L.R. 5.1(B).

                                    /s/ Bryan P. Tyson
                                    Bryan P. Tyson




                                      4
